Citation Nr: 1507869	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for testicular atrophy.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977 and from March 1980 to February 1982.  He additionally served in the Army Reserves.

These matters came to the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions issued by the New Orleans, Louisiana Regional Office (RO).  

In May 2013, during the course of the appeal, the Veteran and his spouse testified at a videoconference hearing before the Veterans Law Judge whose signature appears at the end of this decision.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Therefore, the issues on the title page for service connection for PTSD and depression/anxiety have been rephrased.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed thoracolumbar spine disorder, testicular atrophy, headaches, and psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the New Orleans VA Medical Center (VAMC) dating from December 2009 through the present.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Attempt to locate any available records from the Veteran's reserve service, including with the Louisiana Army Reserve Unit (344th Maintenance Company, Army Reserve Training Center) at 111 Walker Street, Bogalusa, Louisiana 70427-1943.

3.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) (2014), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.
 
4.  IF NO RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264.
 
5.  Request from the Social Security Administration complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

6.  Request the Veteran's Workers' Compensation administration decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

7.  Review the claims, and consider whether (new) VA examination(s) are necessary.

8.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




